DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
Status of Claims
Claims 1-9 and 11-20 are currently amended. 
Claim 10 is canceled. 
Claims 1-9 and 11-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 11-12 “Applicants submit that the present claims fall squarely within a practical application in as much as they "generat[e] box production instructions for the particular packaging production machine selected from the plurality of packaging production machines, the box production instructions indicating how to produce the first packaging template and the second packaging template; and send[] the box production instructions to the particular packaging production machine." On their face, the claims are directed towards much more than abstractly thinking about something or an abstract idea disembodied from any practical application. Instead, it is clear from the claims and Page 11 of specification that the resulting, more efficient production of tiled packaging templates comprises a practical application”
The examiner respectfully disagrees.
The generating production instructions for the particular packaging production machine selected from the plurality of packaging production machines, the box production instructions indicating how to produce the first packaging template and the second packaging template as argued by Applicant are nothing but instructions to cut the tiled templates. The invention is tiling box’ templates within a predetermined corrugate width to minimize material waste. After the layout of the templates is performed, instructions are sent to a machine that can manufacture the specific corrugate width to cut the templates. The Examiner does not see any practical application of improved system in tiling corrugate templates and sending the templates to be cut by a certain machine. Further, the claimed more efficient production of tiled packaging templates are nothing but business improvements and not technological improvements to the prior arts systems. 
As a result, Applicant’s arguments regarding the claims are integrated into a practical application are not persuasive. Accordingly, the Examiner maintains the rejections of the pending claims under 35 USC § 101 in the present office action
Response to Arguments - 35 USC § 112
The arguments have been fully considered and found to be persuasive. Please note that Applicant removed the limitation “determine, using data stored in a data structure, that a first box template associated with the first box and a second box template associated with the second box jointly comprise dimensions that satisfy packaging requirements for the first box template and the second box template to be produced in a side-by-side manner at a packaging production machine, the packaging production machine selected from among one or more packaging production machines” from the independent claims.
Accordingly, the examiner withdraws the rejections of the pending claims under  35 USC § 112 in the present office action.
Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on page 15 “The art of record fails to teach or suggest at least the following limitations of Independent Claim 1: determine how to allocate box production to a plurality of packaging production machines based on a collective analysis, the collective analysis including: determining that a particular packaging production machine comprises raw corrugate that is large enough to tile the first packaging template and the second packaging template, wherein the particular packaging production machine comprises a width of raw corrugate that is different than a width of raw corrugate associated with at least one other packaging production machine selected from the plurality packaging production machines; generate box production instructions for the particular packaging production machine selected from the plurality of packaging production machines, the box production instructions indicating how to produce the first packaging template and the second packaging template”
The examiner respectfully disagrees.
The invention is tiling boxes’ templates within a predetermined corrugate width to minimize material waste. After the layout of the templates is performed on a certain corrugate width, instructions are sent to a machine to manufacture the templates. Dye teaches “one or more packaging machines, each machine being configured to receive a supply of consumable materials and selectively operate in at least first and second modes, such that the machine in the first mode performs a first packaging operation using the consumable at a first consumable usage rate and in the second mode performs a second packaging operation using the consumable material at a second consumable usage rate” wherein allocating production to plurality of machines based consumable usage (wherein consumable usage is equivalent to collective analysis) which reads with the broadest reasonable interpretation on to the limitation “determine how to allocate box production to a plurality of packaging production machines based on a collective analysis”
Further, Alvarez teaches determining that a particular packaging production machine comprises raw corrugate that is large enough to tile the first packaging template and the second packaging template, wherein the particular packaging production machine comprises a width of raw corrugate that is different than a width of raw corrugate associated with at least one other packaging production machine selected from the plurality packaging production machines;  [Alvarez, page 1068, Alvarez teaches “We put the tallest piece j into the strip and see if that piece increases the current required height H. If it does, we determine the empty area, E, defined by the new height and compare it with the area of the pieces still to be packed, M, plus an estimation of the unavoidable waste involved in the process: U = (W ∗ LB − A)/4, where LB is a lower bound on the required height and A is the total area of the pieces. Dividing by 4 is just a rough way of estimating the waste associated with the instance. If E>M + U, the tallest piece j is selected for packing and mj copies of it are packed into R∗. Otherwise, we compute the second estimation” Here the box templates are placed next to each other on the width (this is also shown in Figure 2 on page 1069). The fact that Alvarez is teaching how to manufacture boxes based on laying out their templates on a single piece of cardboard web (i.e. a strip as per above) suggests producing boxes on a production machine that is capable of accommodating the raw corrugated width comprising the two templates (see figure 2)]. As a result, the combination of Dye and Alvarez teaches the limitation determine how to allocate box production to a plurality of packaging production machines based on a collective analysis, the collective analysis including: determining that a particular packaging production machine comprises raw corrugate that is large enough to tile the first packaging template and the second packaging template, wherein the particular packaging production machine comprises a width of raw corrugate that is different than a width of raw corrugate associated with at least one other packaging production machine selected from the plurality packaging production machines;
2) Regarding applicant’s arguments on pages 15-16 “Applicants note that in rejecting dependent claim 10, which reads "wherein the packaging production machine comprises a width of raw corrugate that is different than a width of raw corrugate associated with at least one other packaging production machine selected from the Page one or more packaging production machines," the Office Action took official notice that "having boxes of different relative sizes is old and well known." Applicants do not contend that boxes of different sizes have been known. However, Applicants note that the claim is not directed towards "boxes of different relative sizes." Instead, the claim is directed towards "the [particular] packaging production machine compris [ing] a width of raw corrugate that is different than a width of raw corrugate associated with at least one other packaging production machine selected from the one or more packaging production machines." Applicants submit that the mere fact that boxes are of different sizes is unrelated to packaging production machines being associated with different widths of raw corrugate. The entire point of packaging production machines is the ability to make boxes of a multitude sizes from a single uniform sheet of corrugate”
The examiner respectfully disagrees.
Alvarez teaches a layout of a two templates in a certain width corrugate. The sole purpose of such a layout or tiling as taught by Alvarez is for the template to be manufactured side by side using a single machine that would be appropriate to handle such a width wherein the width is a minimum width that would accommodate the two templates. The invention is doing nothing but picking a minimum width (machine) that accommodates the two templates with minimum material waste. In the present office action it is recited in the rejection of claim 1 “The fact that Alvarez is teaching how to manufacture boxes based on laying out their templates on a single piece of cardboard web (i.e. a strip as per above) suggests producing boxes on a production machine that is capable of accommodating the raw corrugated width comprising the two templates (see figure 2)” otherwise why would Alverez tile the two templates side by side on a giving width if the this layout cannot be manufactured on a single machine?
As a result, the Examiner finds Applicant’s arguments under 35 USC § 103 not persuasive and maintains the rejections of the pending claims under 35 USC § 103.
 Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-9 and 11-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-9 and 11-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of tiling two box templates to be produced in a single packaging production machine. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “access item data identifying a plurality of items that are to be packaged; identify a first packaging template size associated with a first packaging template  that is configured to contain a first portion of the plurality of items; identify a second packaging template size associated with a second packaging template that is configured to contain a second portion of the plurality of items; identify, within a packaging design data table, that the first packaging template can be tiled with the second packaging template; determine how to allocate box production to a plurality of packaging production machines based on a collective analysis, the collective analysis including: determining that a particular packaging production machine comprises raw corrugate that is large enough to tile the first packaging template and the second packaging template, wherein the particular packaging production machine comprises a width of raw corrugate that is different than a width of raw corrugate associated with at least one other packaging production machine selected from the plurality packaging production machines; generate box production instructions for the particular packaging production machine selected from the plurality of packaging production machines, the box production instructions indicating how to produce the first packaging template and the second packaging template; and send the box production instructions to the particular packaging production machine”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity because the claimed elements describe a process for manufacturing packaging boxes. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 11 and 20 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 11 and 20 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-9 and 12-19 recite certain methods of organizing human activity because the claimed elements describe a process for manufacturing packaging boxes. As a result, claims 2-9 and 12-19 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A computer system for tiling production for a pair of boxes comprising: one or more processors; and one or more computer-readable media having stored thereon executable instructions”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. The step of “sending instruction” does not integrate the abstract idea into a practical application because “sending” is an insignificant extra solution activity to the judicial exception As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 11 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 20 further recites “A computer program product comprising one or more computer storage media having stored thereon computer-executable instructions that, when executed at a processor, cause a computer system to perform a method for tiling production for a pair of boxes”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 11 and 20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-9 and 12-19 do not include any additional elements beyond those recited by independent claims 1, 11, and 20. As a result, claims 2-9 and 12-19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A computer system for tiling production for a pair of boxes comprising: one or more processors; and one or more computer-readable media having stored thereon executable instructions”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 11 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 20 further recites “A computer program product comprising one or more computer storage media having stored thereon computer-executable instructions that, when executed at a processor, cause a computer system to perform a method for tiling production for a pair of boxes”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 11 and 20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-9 and 12-19 do not include any additional elements beyond those recited by independent claims 1, 11, and 20. As a result, claims 2-9 and 12-19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being un-patentable over R. Alvarez-Valdesa, F. Parreñob, J.M. Tamarita, (Reactive GRASP for the strip-packing problem), Science Direct, Computers & Operations Research 35 (2008) 1065 – 1083, herein after Alvarez, in view of Dye (US 7299103 B1).
Regarding claim 1. Alvarez teaches access item data identifying a plurality of items that are to be packaged; [Alvarez, page 1067, Alvarez teaches “We follow an iterative process in which we combine two elements: a list P of the types of pieces still to be packed,” wherein identifying a plurality of items that are to be packaged] identify a first packaging template size associated with a first packaging template  that is configured to contain a first portion of the plurality of items; identify a second [Alvarez, page 1067 section 2, Alvarez teaches The constructive algorithm for packing boxes accounts for size W of the width of the boxes. This separately suggests accounting for separate box sizes. The remainder of the algorithm accounts for a “packing” problem which is analogous to cutting corrugated material for boxes, as discussed in the specification. See figure 2. From the introduction of this paper it is noted that the problem being solved is analogous to determining what size cardboard box is to be cut from a roll of material. Thus the size of the box for packaging according to Valdez is analogous to the footprint of the box to be cut out of a strip of corrugated material.] identify, within a packaging design data table, that the first packaging template can be tiled with the second packaging template; [Alvarez, page 1068, Alvarez teaches “We put the tallest piece j into the strip and see if that piece increases the current required height H. If it does, we determine the empty area, E, defined by the new height and compare it with the area of the pieces still to be packed, M, plus an estimation of the unavoidable waste involved in the process: U = (W ∗ LB − A)/4, where LB is a lower bound on the required height and A is the total area of the pieces. Dividing by 4 is just a rough way of estimating the waste associated with the instance. If E>M + U, the tallest piece j is selected for packing and mj copies of it are packed into R∗. Otherwise, we compute the second estimation” Here the box templates are placed next to each other on the width (this is also shown in Figure 2 on page 1069)]
Alvarez does not specifically teach, however, Dye teaches determine how to allocate box production to a plurality of packaging production machines based on a collective analysis, the collective analysis including: [Dye, claim 1, Dye teaches “one or more packaging machines, each machine being configured to receive a supply of consumable materials and selectively operate in at least first and second modes, such that the machine in the first mode performs a first packaging operation using the consumable at a first consumable usage rate and in the second mode performs a second packaging operation using the consumable material at a second consumable usage rate” wherein allocating production to plurality of machines based consumable usage (wherein consumable usage is equivalent to collective analysis)] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Alvarez in the field of two-dimensional strip packing to incorporate the teaching of Dye in the field of  monitoring packaging machines by allocating packaging machines based on analysis.  The motivation to combine Alvarez with Dye has the advantage of improved system for monitoring the use of consumable materials in a plurality of packaging machines and thereby providing an indication of the use of the machines in the different packaging modes [Dye, background]
Further, Alvarez teaches determining that a particular packaging production machine comprises raw corrugate that is large enough to tile the first packaging template and the second packaging template, wherein the particular packaging production machine comprises a width of raw corrugate that is different than a width of raw corrugate associated with at least one other packaging production machine selected from the plurality packaging production machines;  [Alvarez, page 1068, Alvarez teaches “We put the tallest piece j into the strip and see if that piece increases the current required height H. If it does, we determine the empty area, E, defined by the new height and compare it with the area of the pieces still to be packed, M, plus an estimation of the unavoidable waste involved in the process: U = (W ∗ LB − A)/4, where LB is a lower bound on the required height and A is the total area of the pieces. Dividing by 4 is just a rough way of estimating the waste associated with the instance. If E>M + U, the tallest piece j is selected for packing and mj copies of it are packed into R∗. Otherwise, we compute the second estimation” Here the box templates are placed next to each other on the width (this is also shown in Figure 2 on page 1069). The fact that Alvarez is teaching how to manufacture boxes based on laying out their templates on a single piece of cardboard web (i.e. a strip as per above) suggests producing boxes on a production machine that is capable of accommodating the raw corrugated width comprising the two templates (see figure 2)]
Alvarez does not specifically teach, however, Dye teaches generate box production instructions for the particular packaging production machine selected from the plurality of packaging production machines, the box production instructions indicating how to produce the first packaging template and the second packaging template; and send the box production instructions to the particular packaging production machine [Dye, claim 1, Dye teaches “For example, the memory 50 can store a list of operating instructions for controlling an operation of each of the machines 12 in the different operational modes, and the list of instructions can be communicated to the machine 12 to thereby program (or reprogram) the machine 12 for operation” wherein generating and sending production operation to a packaging machine] A computer system for tiling production for a pair of boxes comprising: one or more processors; and one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the computer system to perform at least the following: [see column 3 line 9-15; line 37-43, Dye teaches a computer system (i.e. with processors) with instructions to control packaging machines.]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used side by side templates layout of Alvarez to incorporate the teaching of Dye in the field of  monitoring packaging machines by generating instructions to produce the packaging.  When the layout of the two templates is produced on a single width corrugate according to Alvarez, the executable  instruction to produce the packaging can be sent according to Dye to produce the packaging. The motivation to combine Alvarez with Dye has the advantage of tracking the usage of consumable materials because it would have improved the management of those machines. One of the goals of Alvarez is to maximize the consumption of corrugated material by maximizing the placement of box templates on the web of corrugated material. Using the system of Dye would provide the benefit of being able to track consumption of corrugated material in order for those using Alvarez’ approach to verify that corrugated consumption was as determined, to verify the efficiency of the algorithms of Alvarez.
Regarding claim 2. Alvarez in view of Dye teaches all of the limitations of claim 1 (as above). Further, Alvarez teaches wherein the first template size and the second template size are the same size [Alvarez, figure 2, here the template sizes are the same size (4 and 4) ].  
Regarding claim 3. Alvarez in view of Dye teaches all of the limitations of claim 1 (as above). Further, Alvarez teaches wherein the first template size and the second template size are different sizes [Alvarez, figure 2, here the template sizes are different sizes (4 and 5) ].  
Regarding claim 4. Alvarez in view of Dye teaches all of the limitations of claim 1 (as above). Further, Alvarez teaches wherein the first template and the second template are the same template type [Alvarez, figure 2, here the templates are different (4 and 4 are same template types)].  
Regarding claim 5. Alvarez in view of Dye teaches all of the limitations of claim 1 (as above). Further, Alvarez teaches wherein the first template and the second template are different template types [Alvarez, figure 2, here the templates are different (4 and 1 are different template types) ].  
Regarding claim 6. Alvarez in view of Dye teaches all of the limitations of claim 1 (as above). Further, Alvarez teaches wherein the executable instructions include instructions that are executable to configure the computer system to: identify a width of fanfold associated with the particular packaging production machine; [Alvarez, page 1067, “: a list P of the types of pieces still to be packed, initially the complete list of pieces, and a list L of empty rectangles of infinite height in which a piece can be packed, initially containing only the strip S of width W” emphasis added here the strip S of width W (i.e. width of fanfold). ] and determine that a first dimension associated with the first template and a second dimension associated with the second template are cumulatively less than the width of the fanfold  [Alvarez, Figure 2 a-e, the templates are fit into the dimension to be less than the width of the corrugated material “W’” (i.e. the fanfold)].  
Regarding claim 7. Alvarez in view of Dye teaches all of the limitations of claim 1 (as above). Alvarez does not specifically teach, however, Dye teaches wherein the executable instructions include instructions that are executable to configure the computer system to: [see column 3 line 9-15; line 37-43, Dye teaches a computer system (i.e. with processors) with instructions to control packaging machines.]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used side by side templates layout of Alvarez to incorporate the teaching of Dye in the field of  monitoring packaging machines by generating instructions to produce the packaging. The motivation to combine Alvarez with Dye has the advantage of tracking the usage of consumable materials because it would have improved the management of those machines. One of the goals of Alvarez is to maximize the consumption of corrugated material by maximizing the placement of box templates on the web of corrugated material. Using the system of Dye would provide the benefit of being able to track consumption of corrugated material in order for those using Alvarez’ approach to verify that corrugated consumption was as determined, to verify the efficiency of the algorithms of Alvarez.
Further, Alvarez teaches identify a first orientation of the first template; and determine that the first orientation of the first template does not jointly comprise dimensions with the second template that satisfy packaging requirements for the first template and the second template to be produced in a side-by-side manner at a packaging production machine [Alvarez, figure 2, Figure 2 shows how the algorithm identifies an orientation of the first box template and determines that the orientation does not jointly comprise dimensions with a second box template such that they can be produced in a side by side manner (the algorithm moves the location (i.e. orientation) of the box template around in order to product the box templates in a side by side manner].  
Regarding claim 8. Alvarez in view of Dye teaches all of the limitations of claim 7 (as above). Further, Alvarez teaches wherein the executable instructions include instructions that are executable to configure the computer system to: change the first template to a second orientation; and determine that the second orientation of the first template does jointly comprise dimensions with the second template that satisfy packaging requirements for the first template and the second template to be produced in a side-by-side manner at a packaging production machine [Alvarez, figure 2, As shown in Figure 2, the algorithm changes the orientation of a template to a second orientation and determines that in the second orientation the template does not fit (see Figure 2c-e)].  
Regarding claim 9. Alvarez in view of Dye teaches all of the limitations of claim 1 (as above). Further, Alvarez teaches wherein the executable instructions include instructions that are executable to configure the computer system to: identify a first orientation of the first template; and determine that the first orientation of the first template does not jointly comprise dimensions with the second template that satisfy packaging Page 4 of 20requirements for the first template and the second template to be produced in a side-by-side manner at a packaging production machine [Alvarez, See Figure 2, 4 and 5, Here the first orientation of the first template jointly does not jointly comprise dimensions with the second template to be produced in a side by side manner in the packaging production machine].
Claims 11-20 recite similar limitations as addressed by the rejection of Claims 1- 10 above and are therefore rejected under the same rationale.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623